Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 15 & 21 are allowed.
	The prior art does not teach the claimed apparatus for transferring torque across an aircraft wing fold air gap, the apparatus comprising, inter alia, “wherein the second magnetic torque coupler assembly is operable to disengage from the first magnetic torque coupler assembly by moving from an engaged position to a disengaged position; wherein, when in the engaged position, the plurality of electromagnets are operable to magnetically couple with the  plurality of permanent magnets across the aircraft wing fold gap; wherein, when in the disengaged position, the plurality of electromagnets do not magnetically couple with the plurality of permanent magnets across the aircraft wing fold gap; and wherein the power drive controller is operable to energize the plurality of electromagnets of the stationary first magnetic torque coupler assembly, thereby causing the second magnetic torque coupler assembly and the second shaft to rotate” (claim 8); or a torque coupler comprising, inter alia, “the second magnetic torque coupler assembly is configured to disengage from the first magnetic torque coupler assembly by moving from an engaged position to a disengaged position; when in the engaged position, the first magnetic torque coupler assembly is configured to magnetically couple with the second magnetic torque coupler assembly across an aircraft wing fold gap; when in the disengaged position, the first magnetic torque coupler assembly does not magnetically couple with the second magnetic torque coupler assembly across the aircraft wing fold gap” (claim 15).
Election/Restrictions
This application is in condition for allowance except for the presence of withdrawn claims 1-7 directed to an invention non-elected without traverse in the reply filed on 24 May 2020.  Accordingly, claims 1-7 are canceled by examiner’s amendment, below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amend the claims as follows:
Cancel withdrawn claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2832